                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                    CRIMINAL NO. 18-775 (CCC)

 [1] JOSHUA RIVERA-COLLAZO,

 Defendant.


                         REPORT AND RECOMMENDATION
                    RE: RULE 11 PROCEEDINGS (PLEA OF GUILTY)
I.      Procedural Background

        On December 13, 2018, a grand jury returned an indictment against [1] Joshua Rivera-

Collazo (hereinafter referred to as “defendant”) and another individual. ECF No. 3. The defendant

has agreed to plead guilty to counts one, two and three of the indictment. Counts one and three

charge the defendant of interference with commerce by robbery, in violation of 18 U.S.C. Section

1951 and 2. Count two charges the defendant of possessing and brandishing a firearm in

furtherance of a crime of violence, in violation of Title 18, United States Code, Section

924(c)(1)(A)(ii) and 2.

II.     Consent to Proceed Before a Magistrate Judge

        On June 20, 2019, while assisted by counsel, the defendant, by consent, appeared before

the undersigned in order to change his previous not guilty plea to a plea of guilty as to counts one,

two and three of the indictment. In open court the defendant was questioned as to the purpose of

the hearing being held and was advised of: (a) the nature and purpose of the hearing; (b) the fact

that all inquiries were to be conducted under oath and that it was expected that his answers would

be truthful; (c) the potential consequences of lying under oath (such as a perjury charge); and (d)
his right to have the change of plea proceedings presided by a district judge instead of a magistrate

judge. The defendant was also explained the differences between the appointment and functions

of the two. The defendant consented to proceed before the undersigned magistrate judge.

III.    Proceedings Under Rule 11, Federal Rules of Criminal Procedure

        A.      Rule 11(c)(1) Requirements

                Rule 11 of the Federal Rules of Criminal Procedure governs the acceptance
        of guilty pleas to federal criminal violations. Pursuant to Rule 11, in order for a
        plea of guilty to constitute a valid waiver of the defendant’s right to trial, guilty
        pleas must be knowing and voluntary: “Rule 11 was intended to ensure that a
        defendant who pleads guilty does so with an ‘understanding of the nature of the
        charge and consequences of his plea.’” United States v. Cotal-Crespo, 47 F.3d 1,
        4 (1st Cir. 1995) (quoting McCarthy v. United States, 394 U.S. 459, 467 (1969)).
        [There are three core concerns in these proceedings]: 1) absence of coercion; 2)
        understanding of the charges; and 3) knowledge of the consequences of the guilty
        plea. United States v. Cotal-Crespo, 47 F.3d at 4 (citing United States v. Allard,
        926 F.2d 1237, 1244-45 (1st Cir. 1991)).

        United States v. Hernández-Wilson, 186 F.3d 1, 5 (1st Cir. 1999).

        B. Admonishment of Constitutional Rights

        To assure defendant’s understanding and awareness of his rights, defendant was advised

of his right:

        1.      To remain silent at trial and be presumed innocent, since it is the government who

has the burden of proving his guilt beyond a reasonable doubt.

        2.      To testify or not to testify at trial, and that no adverse inference could be made in

relation to his decision not to testify.

        3.      To a speedy trial before a district judge and a jury, at which he would be entitled

to see and cross examine the government witnesses, present evidence on his behalf, and challenge

the government’s evidence.




                                                  2
       4.      To have a unanimous verdict rendered by a jury of twelve persons which would

have to be convinced of defendant’s guilt beyond a reasonable doubt by means of admissible

evidence.

       5.      To use the subpoena power of the court to compel the attendance of witnesses.

       Upon listening to the defendant’s responses, observing his demeanor and his speaking

with his attorney, that to the best of counsel’s belief defendant had fully understood his rights, it

is determined that defendant is aware of his constitutional rights.

       C. Consequences of Pleading Guilty

       Upon advising defendant of his constitutional rights, he was further advised of the

consequences of pleading guilty. Specifically, defendant was advised that by pleading guilty and

upon having his guilty plea accepted by the court, he will be giving up the above rights and will

be convicted solely on his statement that he is guilty.

       In response to further questioning, defendant was explained, and he understood, that if

convicted on counts one and three he will face the following penalties as to each count: a term of

imprisonment of not more than twenty (20) years, a fine not to exceed two hundred fifty thousand

dollars ($250,000), and a term of supervised release of not more than three (3) years.

       Defendant was also explained, and he understood, that if convicted on count two as

charged he will face the following penalties: a mandatory, consecutive term of imprisonment of

at least seven (7) years and up to life imprisonment, a fine not to exceed $250,000.00, and a term

of supervised release of not more than five (5) years.

       The defendant was explained what the supervised release term means and was also made

aware that the court must impose a mandatory penalty assessment of one hundred dollars ($100)

per offense pursuant Title 18, United States Code, Section 3013(a).



                                                 3
       The defendant was advised that the ultimate sentence was a matter solely for the court to

decide in its discretion and that, even if the maximum imprisonment term and fine were to be

imposed upon him, he later could not withdraw his guilty plea for that reason alone. Furthermore,

the defendant was admonished of the fact that by pleading guilty he would not be allowed later

on to withdraw his plea because he eventually might disagree with the sentence imposed, and that

if he violates the conditions of supervised release, that privilege could be revoked and he could

be required to serve an additional term of imprisonment. He was also explained that parole has

been abolished. The defendant understood this.

       D. Plea Agreement

       The parties have entered into a written plea agreement that, upon being signed by the

government, defense attorney and defendant, was filed and made part of the record. Defendant

was clearly warned and recognized having understood that:

       1.      The plea agreement is not binding upon the sentencing court.

       2.      The plea agreement is an agreement between the defendant, defense counsel and

the attorney for the government which is presented as a recommendation to the court in regards

to the applicable sentencing adjustments and guidelines, which are advisory.

       3.      The agreement provides a sentencing recommendation and/or anticipated

sentencing guideline computation, that can be either accepted or rejected by the sentencing court.

       4.      In spite of the plea agreement and any sentencing recommendation contained

therein, the sentencing court retains full discretion to reject such plea agreement and impose any

sentence up to the maximum possible penalty prescribed by statute.

       Defendant acknowledged having understood this explanation.




                                                 4
       E. Government's Evidence (Basis in Fact)

       The government presented a proffer of its evidence consistent with the version of facts of

the plea agreement with which the defendant concurred. Accordingly, it is determined that there

is a basis in fact and evidence to establish all the elements of the offenses charged in counts one,

two, and three.

       F. Voluntariness

       The defendant accepted that no threats had been made to induce him to plead guilty and

that he did not feel pressured to plead guilty.

       G. Waiver of Appeal

       The defendant was explained, and he understood, that if the imprisonment sentence

imposed by the court is 154 months or less, the defendant waives the right to appeal any aspect

of this case’s judgment and sentence, including but not limited to the term of imprisonment or

probation, restitution, fines, forfeiture, and the term and conditions of supervised release.

IV.    Conclusion

       The defendant, by consent, has appeared before me pursuant to Rule 11, Federal Rules of

Criminal Procedure, and has entered a plea of guilty as to counts one, two and three of the

indictment. After cautioning and examining the defendant under oath and in open court,

concerning each of the subject matters mentioned in Rule 11, as described in the preceding

sections, I find that defendant is competent to enter this guilty plea, is aware of the nature of the

offenses charged and the maximum statutory penalties that the same carry, understands that the

charges are supported by the government’s evidence, has admitted to every element of the

offenses charged, and has done so in an intelligent and voluntary manner with full knowledge of

the consequences of his guilty plea. Therefore, I recommend that the court accept the guilty plea



                                                  5
of the defendant and that the defendant be adjudged guilty as to counts one, two and three of the

indictment.

       This report and recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B). Any

objections to the same must be specific and must be filed with the Clerk of Court within fourteen

(14) days of its receipt. Fed. R. Civ. P. 72(b). Failure to timely file specific objections to the

report and recommendation is a waiver of the right to review by the district court. United States

v. Valencia-Copete, 792 F.2d 4 (1st Cir. 1986).

       SO RECOMMENDED.

       In San Juan, Puerto Rico, this 2nd day of July, 2019.

                                                      s/Marcos E. López
                                                      U.S. MAGISTRATE JUDGE




                                                  6
